Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1, 5-17 are allowed.
The following is an examiner’s statement of reasons for allowance of claim 1:
The prior art does not disclose a pressure generation apparatus for superconducting equipment, wherein the pressure vessel is configured so that both ends of a cooling tank having a shape of a cylindrical are formed as a dome portion having a dome shape, wherein the pressure generating device is formed on a side of the dome potion on either end of both ends inside the pressure vessel, wherein the pressure generation device includes a partition provided in a direction vertically tranversing the dome portion, a heater provided between the partition and the dome portion, and a liquid nitrogen inlet provided on a lower side of the partition.  This feature in combination with the rest of the claim limitations is not anticipated or rendered obvious by the prior art of record.
The following is an examiner’s statement of reasons for allowance of claim 16: The prior art does not disclose a pressure generation method using the pressure apparatus for superconducting power equipment, the method comprising: moving liquid nitrogen stored in a storage part into an evaporation part through a liquid nitrogen inlet in a lower end of a partition; heating the liquid nitrogen moved into the evaporation part by a heater inside the evaporation part; increasing an equilibrium gas pressure inside the evaporation part as the liquid nitrogen is evaporated by heating of 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHARTI PATEL whose telephone number is (571)272-8659.  The examiner can normally be reached on M - F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JARED FUREMAN can be reached on 571-272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



DHARTI PATEL
Primary Examiner
Art Unit 2836



/DHARTI H PATEL/Primary Examiner, Art Unit 2836